DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-17 are pending in the instant application.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2005-182486 A to HOSOKAWA, as evidenced by the English language machine translation of JP 2005-182486 A to HOSOKAWA, (hereinafter, English language machine translation of HOSOKAWA) in view of JP 2000-163225 A to YAMAMOTO, as evidenced by the English language machine translation of JP 2000-163225 .
A copy of the English language machine translation of HOSOKAWA and a copy of the English language machine translation of YAMAMOTO were attached in a previous Action.  

In regard to claims 1 and 16-17, HOSOKAWA discloses a non-transitory computer-readable recording medium (English language machine translation of HOSOKAWA, [0028], memory that stores virtual print driver 15) for an information processing apparatus (English language machine translation of HOSOKAWA, [0028], client PC 10), the information processing apparatus having a controller (English language machine translation of HOSOKAWA, [0028], controller/CPU of client PC 10), the recording medium containing computer-executable instructions realizing a supporting program (English language machine translation of HOSOKAWA, [0028], virtual print driver 15) corresponding to a printer (English language machine translation of HOSOKAWA, [0027], printer device 30) connected to the information processing apparatus (English language machine translation of HOSOKAWA, [0027], client PC 10 and printer device 30 are connected via network 100),
the printing program being a program implemented in an operating system of the information processing apparatus (English language machine translation of HOSOKAWA, [0032], GDI 12 is a standard module of the OS that causes the printer driver 16 to execute drawing in accordance with the print command from the application 11), the print instruction being an instruction to cause a printer connected to the information processing apparatus to perform printing (English language machine translation of HOSOKAWA, [0047], drawing command is passed as it is to the printer driver 16).


YAMAMOTO, however, discloses/makes obvious a supporting program (English language machine translation of YAMAMOTO, [0039], program code) causes, when executed by a controller (English language machine translation of YAMAMOTO, [0039], CPU), an information processing apparatus (English language machine translation of YAMAMOTO, [0006], information processing apparatus) to perform a command generating process of generating a preceding operation command causing the printer to perform a preceding operation before starting the printing; and a command outputting process of outputting the preceding operation command to the printer through a communication interface (English language machine translation of YAMAMOTO, [0006], communication unit) of the information processing apparatus (English language machine translation of YAMAMOTO, [0021], [0029] and Fig. 3, when the printing job is supplied from the application 101 through the spooler 104, a pre-print notification (preceding operation command) is sent to the printer 200; the printer 200 which has received the notification performs necessary processing before printing, see [0029] of the English language machine translation of YAMAMOTO).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of YAMAMOTO with the teachings of HOSOKAWA in order to provide a printing apparatus which can execute a preliminary operation to be performed prior to the English language machine translation of YAMAMOTO, [0005]).
YAMAMOTO does not specifically disclose a printer information obtaining process of obtaining printer information from an operating system of the information processing apparatus when the print instruction is received through the printing program; and generating, based on the printer information, the preceding operation command.
INOUE, however, discloses registering a printer in an operating system of the information processing apparatus using the printer model name, and using the registration information to communicate with the printer (INOUE, [0094] – [0095]).
It is noted that both HOSOKAWA and YAMAMOTO disclose different types of printers (printer models) can be used in their respective systems (English language machine translation of HOSOKAWA, [0041] and English language machine translation of YAMAMOTO, [0024]). 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of INOUE with the teachings of YAMAMOTO and HOSOKAWA so that the preceding operation command in YAMAMOTO can be sent to different model printers. Also, it is noted that [0094] - [0095] of INOUE discloses that after the printer is registered using the printer model, that information is used in order to obtain features of the printer. These features could obviously be used to create the preceding command in YAMAMOTO since the preceding command can be pre-print cleaning or pre-print maintenance of the printer, which processes would be printer model dependent. Also, it’s ubiquitous that several printer models can be connected in a system. Both of these provide further support for the combination of INOUE with HOSOKAWA and YAMAMOTO. 
Accordingly, the combination of INOUE with YAMAMOTO and HOSOKAWA is clearly obvious, and would result in obtaining printer information from an operating system of the information 
 
In regard to claim 2, which depends from claim 1, the combination of HOSOKAWA and YAMAMOTO discloses/makes obvious wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform an obtaining process of obtaining printer information stored in a memory of the information processing apparatus, and wherein, in the command outputting process, the preceding operation command is output, to the printer through the communication interface, using the printer information obtained in the obtaining process (English language machine translation of HOSOKAWA, [0055], operations that depend on models (printer information) become possible by attaching a model delta plugin module 18 to a job management module 17; English language machine translation of YAMAMOTO, [0032], YAMAMOTO is applicable to different printer types, such as the ink jet printer and electrophotographic type printers).
Accordingly, the combination would result in the preceding operation command being output to printer device 30 (the printer) using the printer information stored in the memory of the client PC 10 (the information processing apparatus) since multiple printer types can be used and the printer type would need to be determined. 

In regard to claim 3, which depends from claim 2, HOSOKAWA discloses/makes obvious wherein the preceding operation command includes multiple kinds of preceding operation commands, wherein the printer information includes model information indicating a model of the printer, and wherein, in the command outputting process, a preceding operation command is output to the printer, the English language machine translation of HOSOKAWA, [0041], printer devices 30a-30b may be a mixture of printer devices of different manufacturers and/or models; since the printers need to be managed separately, it would be obvious to configure the client PC 10a-10c to output the preceding operation command to the printer by using the model information of the printer).

In regard to claim 4, which depends from claim 2, HOSOKAWA discloses/makes obvious wherein the printer information includes access information for accessing the printer, and wherein, in the command outputting process, the preceding operation command is output, to the printer through the communication interface, using the access information (English language machine translation of HOSOKAWA, [0041], printer devices 30a-30b may be a mixture of printer devices of different manufacturers and/or models; since the printers need to be managed separately, it would be obvious to configure the client PC 10a-10c to output the preceding operation command to the printer by using the using the access information of the printer).

In regard to claim 5, which depends from claim 2, HOSOKAWA discloses/makes obvious wherein, when an other supporting program supporting an other printer different from the printer can be implemented in the operating system, and the information processing apparatus stores, in the memory, identification information identifying a supporting program and printer information identifying a printer supported by corresponding supporting program in association with each other for each supporting program implemented in the operating system, the operating system executes a process of a supporting program indicated by the identification information associated with the printer information English language machine translation of HOSOKAWA, [0041], printer devices 30a-30b may be a mixture of printer devices of different manufacturers and/or models; since the printers need to be managed separately, it would be obvious to configure the operating system to execute a process of a supporting program indicated by the identification information associated with the printer information of the printer subjected to the print instruction).

In regard to claim 6, which depends from claim 1, the combination of HOSOKAWA and YAMAMOTO discloses/makes obvious wherein, in the command outputting process, the preceding operation command is output before the operating system completes generation of print data by the printing program (English language machine translation of HOSOKAWA, [0046] – [0047], prior to the printer driver 16 developing the drawing command into a printer description language (the operating system completing generation of print data by the printing program), if printing that is under execution exceeds the set limit value, the job monitoring module 17 cancels the job (inputs a cancel instruction).
When this disclosure in HOSOKAWA is combined with the disclosure of the preceding operation command in YAMAMOTO (English language machine translation of YAMAMOTO, [0021] and [0029]), the result would be wherein, in the command outputting process, the preceding operation command is output before the operating system completes generation of print data by the printing program 

In regard to claim 7, which depends from claim 1, the combination of HOSOKAWA and YAMAMOTO discloses/makes obvious wherein, in the command outputting process, the preceding operation command is output before the operating system starts generation of print data by the printing program (English language machine translation of HOSOKAWA, [0042], when printing is executed using an arbitrary application 11, the GDI 12 transmits a drawing command to the printer driver 16 by using the DDI and that the drawing command from the GDI 12 can be hooked (output an operation command) by the interruption of the virtual printer driver 15 provided with the same interface as the printer driver 16 while the GDI 12 is transmitting the drawing command (before starting generation of print data)).
When this disclosure in HOSOKAWA is combined with the disclosure of the preceding operation command in YAMAMOTO (English language machine translation of YAMAMOTO, [0021] and [0029]), the result would be discloses wherein, in the command outputting process, the preceding operation command is output before the operating system starts generation of print data by the printing program.

In regard to claim 14, which depends from claim 1, the combination of HOSOKAWA and YAMAMOTO discloses/makes obvious wherein, when the operating system is configure to detect the print instruction to cause the printer to perform printing through the printing program, and the operating system is configured to output a detection notification to notify that the print instruction is detected after detecting the print instruction and before start of transmitting, to the printer, print data corresponding to the print instruction, the supporting program causes, when executed by the controller, the information processing apparatus to perform the command outputting process in response to the detection notification being output (English language machine translation of HOSOKAWA, [0042], when printing is executed using an arbitrary application 11, the GDI 12 transmits a drawing command to the printer driver 16 by using the DDI, and that the drawing command from the GDI 12 can be hooked (output a detection notification) by the interruption of the virtual printer driver 15 provided with the same interface as the printer driver 16 while the GDI 12 is transmitting the drawing command; and English language machine translation of YAMAMOTO, [0021] and [0029]).

In regard to claim 15, which depends from claim 14, the combination of HOSOKAWA and YAMAMOTO discloses/makes obvious wherein the operating system outputs the detection notification before starting generation of print data corresponding to the print instruction, wherein, in the command outputting process, the preceding operation command is output before the operating system starts generation of the print data (English language machine translation of HOSOKAWA, [0042], when printing is executed using an arbitrary application 11, the GDI 12 transmits a drawing command to the printer driver 16 by using the DDI, and that the drawing command from the GDI 12 can be hooked (output a detection notification) by the interruption of the virtual printer driver 15 provided with the same interface as the printer driver 16 while the GDI 12 is transmitting the drawing command). 
When this disclosure in HOSOKAWA is combined with the disclosure of the preceding operation command in YAMAMOTO (English language machine translation of YAMAMOTO, [0021] and [0029]), the result would be wherein the operating system outputs the detection notification before starting generation of print data corresponding to the print instruction, wherein, in the command outputting process, the preceding operation command is output before the operating system starts generation of the print data.

Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 



In regard to claim 8, prior art of record fails to teach or render obvious, alone or in combination, the first status obtaining process being a process of obtaining status information indicating a status of the printer before the preceding operation command is output in the command outputting process, and wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform the command outputting process when the status information indicating a status where execution of the preceding operation is not necessary is not obtained in the first status obtaining process, and not to perform the command outputting process when the status information indicating a status where execution of the preceding operation is not necessary is obtained in the first status obtaining process.

In regard to claim 9, prior art of record fails to teach or render obvious, alone or in combination, wherein the supporting program causes, when executed by the controller, the information processing apparatus to perform a retry process when the status information indicating a status where execution of the preceding operation is not necessary is not obtained in the second status obtaining process, the retry process being a process of re-outputting the preceding operation command to the printer.

In regard to claim 10, the claim depends from claim 9, and is therefore allowable for at least the same reasons as claim 9. 

In regard to claim 11, prior art of record fails to teach or render obvious, alone or in combination, wherein the preceding operation command includes multiple kinds of preceding operation commands, and wherein, in the command outputting process, a print parameter included in the print instruction is obtained, and a preceding operation command is output, the preceding operation command corresponding to the print parameter from among the multiple kinds of preceding operation commands.

In regard to claims 12 and 13, the claims depend either directly or indirectly from claim 11, and are therefore allowable for at least the same reasons as claim 11. 

Response to Arguments
9.	Applicant’s arguments with respect to the rejection of claims 1-17 have been carefully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC A. RUST whose telephone number is 571-270-3380.  The Examiner can normally be reached Monday - Friday between 9:00 am - 5:00 pm. 
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Benny Q. Tieu, can normally be reached Monday - Friday between 9:00 am - 5:00 pm at 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The Examiner’s direct fax phone number is 571-270-4380.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. RUST/               Primary Examiner, Art Unit 2674                                                                                                                                                                                         	02/10/2022